NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        MAY 17 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

KENNETH GIBBS,                                   No. 17-15233

                Plaintiff-Appellant,             D.C. No. 3:16-cv-00731-TEH

 v.
                                                 MEMORANDUM*
T. FARLEY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Thelton E. Henderson, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      California state prisoner Kenneth Gibbs appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive force

and failure to protect claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s dismissal on the basis of the applicable statute of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
limitations. Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007). We

affirm.

      The district court properly dismissed Gibbs’s action as time-barred because,

even with the benefit of tolling during the pendency of the administrative

exhaustion process, Gibbs failed to file his action within the applicable statute of

limitations. See Cal. Civ. Proc. Code § 335.1 (imposing two-year statute of

limitations for personal injury claims); Canatella, 486 F.3d at 1132-33 (forum

state’s personal injury statute of limitations and tolling laws apply to § 1983

actions; federal law determines when a civil rights claim accrues, which is “when

the plaintiff knows or has reason to know of the injury which is the basis of the

action” (citation and internal quotation marks omitted)); Brown v. Valoff, 422 F.3d
926, 942-43 (9th Cir. 2005) (the statute of limitations is tolled while prisoner

completes the administrative exhaustion process).

      We reject as without merit Gibbs’s contention that he is entitled to equitable

tolling and equitable estoppel. See Wood v. Elling Corp., 572 P.2d 755, 759 (Cal.

1977) (equitable tolling based on successive claims in same forum permitted only

where, inter alia, the trial court erroneously dismissed first action and dilatory

tactics by defendant prevented disposition of the first action in time to permit filing

of second action within the limitations period); Honig v. S.F. Planning Dep’t, 25
Cal. Rptr. 3d 649, 655 (Ct. App. 2005) (setting forth elements of equitable estoppel


                                           2                                      17-15233
under California law).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ motion to take judicial notice (Docket Entry No. 25) is granted.

      AFFIRMED.




                                        3                                   17-15233